      Case: 1:19-cv-01075-CAB Doc #: 30 Filed: 09/16/19 1 of 3. PageID #: 222




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

TENITA BRYANT, et al                                )
                                                    )
         Plaintiffs,                                )      CASE NO. 1:19-cv-01075
                                                    )
                                                    )      JUDGE: CHRISTOPHER A. BOYKO
                                                    )
v.                                                  )
                                                    )
NORTH COAST NATURAL SOLUTIONS,                      )
LLC, et al.                                         )
                                                    )
                                                    )
         Defendants.                                )



       JOINT MOTION TO CONTINUE THE CASE MANAGEMENT CONFERENCE


       Plaintiffs, TeNita Bryant et al, and Defendants Jenny Wilkins, William Wilkins, Dr.

Jenny Enterprises, LLC, and Vital Life Institute, LLC respectfully request that the Court

continue the Case Management Conference for at least twenty-one days. In support of this

Motion, the Parties state:

       1)      On August 13, 2019, the Court entered its Notice of Case Management

Conference.

       2)      According to the Notice of Case Management Conference, the telephonic Case

Management Conference is set for September 20, 2019 at 10:00 a.m.

       3)      Defendants Jenny Wilkins, William Wilkins, Dr. Jenny Enterprises, LLC, and

Vital Life Institute, LLC executed waivers of service on August 28, 2019.
      Case: 1:19-cv-01075-CAB Doc #: 30 Filed: 09/16/19 2 of 3. PageID #: 223



       4)      Defendants Jenny Wilkins, William Wilkins, Dr. Jenny Enterprises, LLC, and

Vital Life Institute, LLC are Florida residents.

       5)      Defendants Jenny Wilkins, William Wilkins, Dr. Jenny Enterprises, LLC, and

Vital Life Institute, LLC respectfully request additional time to secure local counsel.

       WHEREFORE, for good cause shown, the Parties jointly request that the Court continue

the Case Management Conference for at least 21 days.

                                                       Respectfully Submitted,


                                                       /s/ Claire I. Wade-Kilts
                                                       Claire I. Wade-Kilts (0093174)
                                                       Sean H. Sobel (0086905)
                                                       Sobel, Wade & Mapley, LLC
                                                       2460 Fairmount Boulevard, Suite 314
                                                       Cleveland, Ohio 44106
                                                       T: (216) 223-7213
                                                       F: (216) 223-7213
                                                       wade@swmlawfirm.com
                                                       sobel@swmlawfirm.com

                                                       Counsel for Plaintiffs



                                                       /s/ Jenny Wilkins (via email consent)
                                                       Jenny Wilkins, Pro Se

                                                       On Behalf of Dr. Jenny Enterprises, LLC,
                                                       and Vital Life Institute, LLC and herself

                                                       /s/ William Wilkins (via email consent)
                                                       William Wilkins, Pro Se




                                                   2
     Case: 1:19-cv-01075-CAB Doc #: 30 Filed: 09/16/19 3 of 3. PageID #: 224




                                CERTIFICATE OF SERVICE

       I certify that on September 16, 2019, a copy of the foregoing was sent via ordinary mail

to the last know address of each defendant.



                                                   s/ Claire I. Wade-Kilts
                                                   Claire I. Wade-Kilts (0093174)

                                                   Counsel for Plaintiffs




                                              3
